—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct, and (2) from a decision of said Board, filed June 29, 1999, which, upon reconsideration, adhered to its prior decision.
Claimant was discharged from her employment as a presser at a laundry service company after the employer found that claimant had engaged in a physical altercation with another employee. The Unemployment Insurance Appeal Board found that claimant was disqualified from receiving benefits on the ground that she lost her employment due to misconduct. Notwithstanding claimant’s proffered explanations for engaging in the altercation, substantial evidence supports the Board’s decision (see, Matter of Nicolas [Commissioner of Labor], 254 AD2d 557). “Engaging in a physical assault during work hours may constitute disqualifying misconduct * * * regardless of who initiates the altercation or whether it results in criminal liability” (id., at 557 [citations omitted]).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decisions are affirmed, without costs.